Name: Commission Regulation (EC) No 841/96 of 7 May 1996 amending Commission Regulation (EC) No 717/96 adopting exceptional support measures for the beef and veal market in Belgium, France and the Netherlands
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|31996R0841Commission Regulation (EC) No 841/96 of 7 May 1996 amending Commission Regulation (EC) No 717/96 adopting exceptional support measures for the beef and veal market in Belgium, France and the Netherlands Official Journal L 114 , 08/05/1996 P. 0018 - 0018COMMISSION REGULATION (EC) No 841/96 of 7 May 1996 amending Commission Regulation (EC) No 717/96 adopting exceptional support measures for the beef and veal market in Belgium, France and the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and, in particular, Article 23 thereof,Whereas Commission Regulation (EC) No 717/96 (3) provided exceptional support measures for the beef and veal market in Belgium, France and the Netherlands by authorizing those Member States to purchase bovine animals aged six months or less on 20 March 1996, such expenditure being co-financed by the Community;Whereas experience has demonstrated that it is normally not possible to determine the precise day of the month on which an animal was born; whereas provision should therefore be made to enable animals born throughout the month of September 1995 to receive payments under the Regulation; whereas this can be achieved by allowing the purchase of bovine animals aged six months or less on 1 March 1996;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 In Article 1 of Regulation (EC) No 717/96 paragraph 1 is replaced by the following:'1. The competent authorities in Belgium, France and the Netherlands shall be authorized to purchase any bovine animal born on or after 1 September 1995 and present on 20 March 1996 on a holding located in the territory of Belgium, France or the Netherlands respectively presented to them by any producer, which can be proved by him to have been born in the United Kingdom.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable from 11 April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 99, 20. 4. 1996, p. 16.